        Case 3:17-cr-00132-DCB-LRA Document 34 Filed 09/16/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                         Court No. 3:17CR132-DCB-LRA-001

JON STEPHEN OLIVER


            ORDER GRANTING UNITED STATES OF AMERICA’S MOTION [33]
             TO AUTHORIZE PAYMENT FROM INMATE TRUST ACCOUNT

       THIS CAUSE came on for consideration upon the United States of America’s Motion [33],

pursuant to 18 U.S.C. §§ 3613(a) and 3664(n), requesting that the Court order the Bureau of Prisons

to turn over $1,350.00 to the Clerk of Court from funds held in Jon Stephen Oliver’s inmate trust

account as payment for the criminal monetary penalties imposed in this case.

       As set forth in the United States’ Motion, the Bureau of Prisons maintains in its

possession, custody, or control, over and above, $1,350.00 in funds belonging to Oliver that are

currently in his inmate trust account. For the reasons stated in the motion, the Court finds the

motion is well-taken and should be granted.

       THEREFORE, IT IS HEREBY ORDERED that the United States’ Motion to Authorize

Payment from Inmate Trust Account is GRANTED;

       IT IS FURTHER ORDERED that the Bureau of Prisons shall turn over to the United

States District Clerk of Court, 501 E. Court Street, Suite 2.500, Jackson, MS 39201, and the

Clerk of Court shall accept $1,350.00 in funds currently held in the inmate trust account for the

following inmate:
        Case 3:17-cr-00132-DCB-LRA Document 34 Filed 09/16/21 Page 2 of 2




        Jon Stephen Oliver - Register No. 12318-042

       The Clerk of Court shall apply these funds as payment toward the criminal monetary

penalties owed by Defendant in this case.

       SO ORDERED this the 16th day of August, 2021.

                                            s/David Bramlette
                                            HONORABLE DAVID C. BRAMLETTE
                                            UNITED STATES DISTRICT JUDGE




Inmate Jon Stephen Oliver - Reg. No. 12318-042
Montgomery Federal Prison Camp
Maxwell Air Force Base
Montgomery, AL 36112




                                                 2
